Per Curiam.
Respondent was admitted to practice by this Court in 1983.
In August 1997, respondent pleaded guilty to the following felonies in the United States District Court for the Southern District of New York: mail fraud in violation of 18 USC § 1341; *854false claims in violation of 18 USC § 287; false statements in violation of 18 USC § 1001; and obstruction of a Federal audit in violation of 18 USC § 1516. It appears from the written plea agreement and a civil settlement agreement that the Resolution Trust Corporation and Federal Deposit Insurance Corporation retained the law firm of which respondent was a partner beginning in 1990. Thereafter, respondent submitted false and fraudulent bills for legal services to the agencies inflating the number of hours worked by certain law firm personnel. Respondent thereby defrauded the agencies of approximately $1.4 million.
Petitioner, the Committee on Professional Standards, moves for an order pursuant to Judiciary Law § 90 (4) (a) and (b) striking respondent’s name from the roll of attorneys. Respondent consents to the entry of such an order.
Respondent was automatically disbarred upon his plea of guilty to Federal felonies having New York analogues, specifically 18 USC §§ 287 and 1001 (see, Penal Law § 175.35; see, e.g., Matter of Zumbo, 191 AD2d 805; Matter of Sheehan, 93 AD2d 570). Respondent’s mail fraud conviction also constitutes a predicate for automatic disbarment since it arises from conduct, admitted by respondent, satisfying the elements of grand larceny in the first degree (see, Penal Law § 155.42; see, e.g., Matter of Kaye, 217 AD2d 197; Matter of Benson, 207 AD2d 81; Matter of Meyer, 200 AD2d 17; see also, Matter of Sinker, 209 AD2d 85).
Accordingly, we grant petitioner’s motion and order respondent’s name stricken from the roll of attorneys and coúnselorsat-law, effective immediately.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law in the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and he is forbidden to appear as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority; or to give any opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of section 806.9 (22 NYCRR 806.9) of the rules of this Court regulating the conduct of disbarred attorneys.